Title: From Alexander Hamilton to Jonathan Trumbull, 18 February 1793
From: Hamilton, Alexander
To: Trumbull, Jonathan


Treasury Department,February 18th. 1793
Sir,
It is with much regret, I find myself under an impossibility of presenting to day, conformably to the expectation given in my last, the concluding communication in answer to the late resolutions of the House. I trust nothing will delay it beyond tomorrow. With perfect respect,

I have the honor to be, Sir,   Your most obedient and humble servant,
Alexander Hamilton
The Honorable the Speakerof the House of Representatives.
